Citation Nr: 1706615	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  07-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain prior to January 30, 2014.

2.  Entitlement to separate rating for neurological impairment of the left lower extremity, as secondary to service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  During the course of the appeal, jurisdiction over this case was transferred to the RO in Roanoke, Virginia.

In an April 2011 decision, the Board denied the Veteran's claim of entitlement to an increased rating for the service-connected low back disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated the Board's April 2011 decision, and remanded the issue of entitlement to an increased rating for a low back disability for appropriate action.

In December 2013, the Board remanded the increased rating claim for further evidentiary development.  In a February 2014 decision, the RO increased the rating assigned to the lumbosacral spine disability to 40 percent, effective January 30, 2014.  The Veteran did not express satisfaction with the increased disability rating, and the case thus remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In an April 2014 decision, the Board denied the appeal of entitlement to an increased rating for lumbosacral strain, rated as 20 percent disabling prior to January 30, 2014, and 40 percent thereafter.  The Veteran again appealed the decision to the Court.  In a June 2016 memorandum decision, the Court vacated that portion of the Board's April 2014 decision which denied a rating in excess of 20 percent for lumbosacral strain prior to January 30, 2014, and a separate rating for neurological impairment of the left lower extremity, and remanded those issues to the Board for appropriate action.  In light of the Court's decision, the Board has characterized the issues on appeal as set forth above.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

As described above, the June 2016 Memorandum Decision vacated and remanded the Board's April 2014 decision with respect to the issues of entitlement to an rating in excess of 20 percent for service-connected lumbosacral strain prior to January 30, 2014, as well as entitlement to a separate compensable rating for neurological impairment of the left lower extremity.

In the June 2016 Memorandum Decision, the Court found that there was no plausible basis in the record for the Board's April 2014 conclusion that the Veteran's reports of functional loss due to his back disability, particularly a history of falls, were not credible, given inconsistencies in the record.  The Court further determined that the Board's finding that the Veteran's complaints of numbness in his lower extremities were contradicted by the objective evidence was clearly erroneous.  Thus, the Court concluded that "the Board's credibility finding has no plausible basis in the record."  The Court therefore remanded the issue of the Veteran's entitlement to a higher rating for the lumbosacral strain prior to January 30, 2014, in order for the Board to consider the Veteran's statement that when he has flare-ups he is unable to bend, as well as other evidence in the record regarding the severity of the Veteran's disability.

The Court additionally noted that the Veteran has a separate 10 percent disability rating for service-connected right lateral plantar neuropathy, which was not addressed in the April 2014 Board decision.  The Court indicated that, although the evidence of record documents neurological symptoms in both extremities, the Board failed to properly consider the Veteran's entitlement to a separate rating for neurological impairment of the left lower extremity as secondary to the lower back disability.  As such, the Court concluded that matter of entitlement to a separate compensable rating for neurological impairment of the left lower extremity must be remanded.  The Court instructed that the Board should obtain a VA examination to address this issue, in which the examiner should discuss the Veteran's full medical history, including the various tests and the various diagnoses that he has received over the years.

As such, in compliance with the June 2016 Memorandum Decision, the Board finds that the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess any neurological impairment of his left lower extremity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As the AOJ's development of the matter of entitlement to a separate rating for neurological impairment of the left lower extremity may impact the issue of entitlement to an increased rating for lumbosacral strain prior to January 30, 2014, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the increased rating claim, at this juncture, would be premature, and this claim is thus remanded, as well.

To ensure that all due process requirements are met and the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since January 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
2. Thereafter, schedule the Veteran for a VA neurological examination to determine the nature and etiology of any neurological disability of the left lower extremity.  Access to the Veteran's electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests, including nerve conduction testing, should be conducted if appropriate, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military neurological symptomatology.

The examiner should either diagnose or rule out a diagnosed neurological disability of the left lower extremity.  The examiner should address the Veteran's medical history, including diagnostic tests (MRIs and EMGs) and diagnoses that he has received with respect to the left lower extremity.

(a) If a neurological disability is diagnosed, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's neurological disability of the left lower extremity had its clinical onset during his active duty.

(b) Is it at least as likely as not that any current neurological disability of the left lower extremity was caused or aggravated by a service-connected disability, to specifically include the lumbosacral spine disability?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The absence of evidence of treatment for left lower extremity complaints in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After the above development has been completed, readjudicate the issues of entitlement to a rating in excess of 20 percent for lumbosacral strain prior to January 30, 2014, as well as entitlement to a separate rating for neurological impairment of the left lower extremity.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

